TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00353-CV
                                      NO. 03-11-00367-CV
                                      NO. 03-11-00375-CV



                                 In re Floyd Pleasant Tarvin IV


                     ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Floyd Pleasant Tarvin IV filed several petitions for writ of mandamus, all

complaining of difficulty getting hearings set in his underlying lawsuits. See Tex. R. App. P. 52.8.

Since Tarvin filed his petitions, the trial court has held a hearing on all three cases, essentially

granting Tarvin the relief he sought via mandamus. We therefore dismiss the petitions for writ of

mandamus as moot.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: November 9, 2011